Title: From James Madison to William Pannill and Others, 28 June 1823
From: Madison, James
To: Pannill, William


        
          Gentlemen
          Montpr. June 28. 1823
        
        I recd. last evening your letter of the 17. inviting my participation with the volunteers of Petersburg on celebrating the national anniversary approaching.
        Several causes unite in putting it out of my power to comply with the invitation: But I beg the volunteers to be assured that I feel all the value given to it by the motives & the quarter from which it proceeds. The conduct of the gallant band under that name in the late war has a marked place in the Records of patriotism; and I should gladly join in a libation to their example on a day, with which every thing inspired by love of Country is congenial. At this distance I can only express the grateful respect I retain for them, and offer the good wishes to which they are so well entitled.
        
          J. M.
        
       